Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145374 & (23)(24)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145374
                                                                     COA: 306814
                                                                     Oakland CC: 2003-193006-FC
  BRANDON JUSTIN BURNS-PERRY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement is GRANTED. The application
  for leave to appeal the May 7, 2012 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D). The motion to remand for resentencing is DENIED
  without prejudice to any relief that the defendant may seek under Miller v Alabama, 567
  US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 26, 2012                   _________________________________________
         t1217                                                                  Clerk